Exhibit m (ii) PLAN PURSUANT TO RULE 12B-1 SCHEDULE A Name of Fund Annual Fee (as a % ofthe average daily net assets of the Fund attributable to Adviser Shares) Tax Exempt Short-Term Fund 0.25% Tax Exempt Intermediate-Term Fund 0.25% Tax Exempt Long-Term Fund 0.25% New York Bond Fund 0.25% Virginia Bond Fund 0.25% California Bond Fund 0.25% Short-Term Bond Fund 0.25% Intermediate-Term Bond Fund 0.25% Government Securities Fund (formerly GNMA Trust) 0.25% Income Fund 0.25% High Income Fund (formerly High-Yield Opportunities Fund) 0.25% Precious Metals and Minerals Fund 0.25% International Fund 0.25% Emerging Markets Fund 0.25% World Growth Fund 0.25% Value Fund 0.25% Growth & Income Fund 0.25% Science & Technology Fund 0.25% Flexible Income Fund 0.25% Dated:April 30, 2010, As Amended February 27, 2013 A-1
